ICJ_160_NuclearDisarmament_MHL_GBR_2016-10-05_JUD_01_PO_08_FR.txt.                                                                         1034




          DÉCLARATION DE Mme LA JUGE DONOGHUE

[Traduction]

   1. Dans les aﬀaires contentieuses, la Cour règle des diﬀérends entre
Etats (paragraphe 2 de l’article 36 et paragraphe 1 de l’article 38 du Statut
de la Cour). Quand elle conclut à l’absence de diﬀérend au sujet d’une
réclamation énoncée dans une requête, la réclamation est rejetée en consé-
quence. Cependant, le Statut de la Cour ne déﬁnit pas le terme « diﬀé-
rend ». Le sens de ce terme a donc été construit par la jurisprudence de la
Cour et de sa devancière. Or, une bonne administration de la justice exige
que les critères qu’utilise la Cour pour établir l’existence d’un diﬀérend
soient clairs et que leur application soit cohérente.
   2. Depuis l’aﬀaire relative à l’Application de la convention internatio-
nale sur l’élimination de toutes les formes de discrimination raciale (Géor-
gie c. Fédération de Russie) (exceptions préliminaires, arrêt, C.I.J.
Recueil 2011 (I), p. 81-120, par. 23-114) jusqu’aux aﬀaires relatives à des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal) (arrêt, C.I.J. Recueil 2012 (II), p. 441-445, par. 44-55) et à des
Violations alléguées de droits souverains et d’espaces maritimes dans la mer
des Caraïbes (Nicaragua c. Colombie) (exceptions préliminaires, arrêt,
C.I.J. Recueil 2016 (I), p. 26-34, par. 49-79), la Cour s’est montrée plus
exigeante, dans les recherches qu’elle mène pour établir l’existence d’un
diﬀérend, que sa devancière et elle-même ne l’avaient été auparavant.
Dans mon analyse de la requête en la présente espèce, j’ai suivi le raison-
nement qu’a tenu la Cour dans ces récentes aﬀaires, mettant ainsi l’accent
sur la cohérence de la procédure.
   3. Comme on le sait, un diﬀérend est « un désaccord sur un point de
droit ou de fait, une contradiction, une opposition de thèses juridiques ou
d’intérêts » entre deux Etats (Concessions Mavrommatis en Palestine,
arrêt no 2, 1924, C.P.J.I. série A no 2, p. 11). Il n’y a diﬀérend que si « la
réclamation de l’une des parties se heurte à l’opposition manifeste de
l’autre » (Sud-Ouest africain (Ethiopie c. Afrique du Sud ; Libéria c.
Afrique du Sud), exceptions préliminaires, arrêt, C.I.J. Recueil 1962,
p. 328). L’existence (ou non) d’un diﬀérend « doit être établie objective-
ment par la Cour » (paragraphe 39 du présent arrêt).
   4. Des échanges diplomatiques directs entre les parties antérieurs au
dépôt de la requête peuvent oﬀrir une preuve évidente de l’opposition
d’une partie à la réclamation de l’autre. Comme il n’y avait pas eu de tels
échanges en l’espèce, les Iles Marshall se sont appuyées, pour aﬃrmer
qu’il existait un diﬀérend, sur deux arguments principaux. Le premier
voulait que les déclarations faites par les parties pendant l’instance
pussent à elles seules suﬃre pour démontrer qu’il y avait divergence de
vues sur la réclamation portée par la requête. Le second, sur lequel les

                                                                          205

         armes nucléaires et désarmement (décl. donoghue)                1035

Iles Marshall ont davantage insisté, voulait que la Cour pût déduire
l’existence d’un diﬀérend en la présente espèce en juxtaposant les déclara-
tions faites par les Iles Marshall dans des enceintes internationales, d’une
part, et le comportement du défendeur et la licéité proclamée par ce der-
nier, d’autre part. Dans la présente déclaration, j’examinerai chacun de
ces deux arguments.
   5. A l’appui de leur aﬃrmation selon laquelle les déclarations opposées
faites par les parties dans une instance portée devant la Cour (par consé-
quent après le dépôt de la requête) peuvent suﬃre à établir l’existence d’un
diﬀérend, les Iles Marshall ont invoqué plus particulièrement trois arrêts
de la Cour (voir le paragraphe 54 du présent arrêt). De ces trois arrêts,
celui qui confortait le plus solidement leur position est celui qui a été rendu
dans l’aﬀaire relative à l’Application de la convention pour la prévention et
la répression du crime de génocide (Bosnie-Herzégovine c. Yougoslavie),
parce que la Cour y a invoqué des déclarations faites au cours de la procé-
dure en cette aﬀaire pour étayer sa conclusion selon laquelle un diﬀérend
entre les parties « persist[ait] », sans mentionner aucun élément précis
démontrant que ce diﬀérend existait avant le dépôt de la requête (excep-
tions préliminaires, arrêt, C.I.J. Recueil 1996 (II), p. 614-615, par. 27-29).
En revanche, dans les deux arrêts ultérieurs mentionnés au paragraphe 2
de la présente déclaration, la Cour ne s’est pas fondée exclusivement sur
les déclarations faites devant elle par les parties pour établir l’existence
d’un diﬀérend, mais a appliqué, comme elle l’a fait dans son arrêt de ce
jour, le principe selon lequel des éléments de preuve doivent attester l’exis-
tence d’un diﬀérend à la date de la requête. C’est là un sage principe. En
matière contentieuse, la requête introduit une instance tendant à régler un
diﬀérend qui a été « soumis [à la Cour] » (paragraphe 1 de l’article 38
du Statut de la Cour). Elle n’est pas un moyen de susciter, de la part du
défendeur, des vues divergentes aﬁn de créer un diﬀérend en cours
d’instance.
   6. J’en viens maintenant à l’assertion des Iles Marshall selon laquelle la
Cour aurait dû, en juxtaposant les déclarations faites par elles dans des
enceintes internationales, d’une part, et le comportement et les déclara-
tions du défendeur, d’autre part, déduire l’existence d’un diﬀérend. A cet
égard, je formulerai quelques observations sur des aﬀaires dont la Cour a
eu récemment à connaître et dans lesquelles le demandeur l’a priée de
rejeter les demandes du requérant au motif d’une absence de diﬀérend.
Dans ces aﬀaires, la Cour a examiné la teneur et le contexte de la ou des
déclarations faites par une partie avant le dépôt de la requête en les rap-
prochant des réactions éventuelles de l’autre partie pour déterminer s’il
existait, avant la requête, une divergence de vues sur la question qui
devait ultérieurement être soumise à la Cour dans la requête. Bien que la
Cour ait utilisé diverses formules pour décrire son examen et que, bien
entendu, les faits de chaque espèce diﬀèrent, je constate une forte cohé-
rence en ce qui concerne le critère objectif que la Cour applique pour
analyser les éléments de preuve qui lui sont présentés.
   7. Dans l’aﬀaire relative à l’Application de la convention internationale

                                                                           206

         armes nucléaires et désarmement (décl. donoghue)               1036

sur l’élimination de toutes les formes de discrimination raciale (Géorgie
c. Fédération de Russie), la Cour a déclaré que les échanges entre les par-
ties devaient avoir trait à l’objet de la demande présentée dans la requête
« assez clairement … pour que l’Etat contre lequel [le demandeur] formule
un grief puisse savoir qu’un diﬀérend existe ou peut exister à cet égard »
(exceptions préliminaires, arrêt, C.I.J. Recueil 2011 (I), p. 85, par. 30).
Elle a conclu qu’un diﬀérend existait (dès août 2008) en se fondant sur le
fait que, devant le Conseil de sécurité des Nations Unies, le demandeur
avait formulé directement des griefs contre le défendeur, qui les avait reje-
tés (ibid., p. 118-119, par. 109, et p. 120, par. 113). Dans l’aﬀaire des
Questions concernant l’obligation de poursuivre ou d’extrader (Belgique
c. Sénégal), la Cour a considéré que la correspondance diplomatique
dans laquelle le demandeur exposait ses allégations de violation d’un
traité par le défendeur était suﬃsante pour établir l’existence d’un diﬀé-
rend concernant ces allégations. En revanche, la Cour a conclu qu’il
n’existait pas de diﬀérend entre les parties au sujet des violations du droit
international coutumier qui étaient également mentionnées dans la
requête, parce qu’il n’avait pas été fait référence à ce droit dans la corres-
pondance diplomatique entre les parties. « Dès lors, le Sénégal n’avait
aucune raison de prendre position, dans ses relations avec la Belgique,
sur la question de la poursuite de M. Habré pour des crimes que celui-
ci aurait commis au regard du droit international coutumier. »
(C.I.J. Recueil 2012 (II), p. 445, par. 54.) Lorsque, dans l’aﬀaire relative
à des Violations alléguées de droits souverains et d’espaces maritimes dans
la mer des Caraïbes (Nicaragua c. Colombie), elle a conclu qu’il existait
un diﬀérend au sujet de l’allégation de violation par la Colombie
des droits du Nicaragua dans des espaces maritimes, la Cour a relevé que,
compte tenu des déclarations publiques faites par les plus hauts repré-
sentants de ces deux Etats, le défendeur « n’aurait pu se méprendre »
sur la position du demandeur (exceptions préliminaires, arrêt, C.I.J.
Recueil 2016 (I), p. 33, par. 73).
   8. Le raisonnement qu’a tenu la Cour dans ces récents arrêts explique
la méthode qu’elle a suivie aujourd’hui. La question essentielle n’était pas
de savoir si le défendeur avait connaissance des déclarations faites par le
demandeur ; il est permis, pour notre propos, de le supposer. La Cour a
plutôt cherché à savoir si les déclarations du demandeur évoquaient l’ob-
jet de la réclamation formée par celui-ci contre le défendeur — c’est-à-dire
« la question portée devant la Cour » par la requête — de façon suﬃsam-
ment claire pour que le défendeur « [ait eu] connaissance, ou [n’ait pas pu]
ne pas avoir connaissance » de cette réclamation (paragraphes 41 et 49 de
l’arrêt de ce jour). Si tel avait été le cas, on aurait pu raisonnablement
s’attendre à une réaction du défendeur et, par conséquent, même en l’ab-
sence de déclaration expresse de ce dernier faisant état de son opposition
à la réclamation, la Cour aurait pu déduire cette opposition d’une ligne de
conduite restée constante. Pour les raisons mentionnées dans l’arrêt,
cependant, les déclarations invoquées par les Iles Marshall n’ont pas
exposé la réclamation du demandeur contre le défendeur assez clairement

                                                                          207

         armes nucléaires et désarmement (décl. donoghue)              1037

pour que la Cour puisse faire cette déduction. En conséquence, à la date
de la requête, il n’existait pas de divergence de vues, et donc pas de diﬀé-
rend, au sujet des réclamations formulées dans la requête à l’encontre du
défendeur.

                                           (Signé) Joan E. Donoghue.




                                                                        208

